Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Wei-Jun Shieh, Reg. No. 72,092 on 11/11/2021.
 
A.	Amend the following claims:

 1.	(Previously Presented) An apparatus comprising:
a hardware pool comprising a plurality of test machines to perform cloud-based graphics driver validation operations, the plurality of test machines comprising different generations of test computers with different stock keeping units (SKUs) and/or original equipment manufacturer (OEM) models;
a virtual resource pool comprising data associated a plurality of different graphics hardware resources comprising at least of different graphics memory types, different graphics memory sizes, and different graphics aperture sizes;

a task dispatcher to dispatch graphics driver validation tasks to the VMs responsive to user input,
wherein the VMs running on the test machines support full GPU virtualization in which a native graphics driver to be validated is to run inside multiple VMs and share a single physical GPU.

2.	(Canceled)

3.	(Previously Presented) The apparatus as in claim 1 wherein the resource manager is to communicate with the task dispatcher to identify one or more required physical graphics processor units (GPUs) and virtual GPUs (vGPUs) to be implemented to perform the graphics driver validation tasks.  

4.	(Original) The apparatus as in claim 3 wherein the vGPUs are to be implemented by the VMs.

5.	(Previously Presented) The apparatus as in claim 4 wherein the task dispatcher is to deliver the graphics driver validation tasks to one of the test machines having the required pGPU capability and to the VM having the required vGPU capability.



7-8.	(Canceled)

9.	(Currently Amended) A method comprising:
providing a hardware pool comprising a plurality of test machines to perform cloud-based graphics driver validation operations, the plurality of test machines comprising different generations of test computers with different stock keeping units (SKUs) and/or original equipment manufacturer (OEM) models;
providing a virtual resource pool comprising data associated a plurality of different graphics hardware resources comprising at least of different graphics memory types, different graphics memory sizes, and different graphics aperture sizes;
coordinating, by a resource manager, between the hardware pool and the virtual resource pool to cause one or more virtual machines (VMs) to be executed on one or more of the test machines using resources from the virtual resource pool; and
dispatching graphics driver validation tasks to the VMs responsive to user input,
wherein the VMs running on the test machines support full GPU virtualization in which a native graphics driver to be validated is to run inside multiple VMs and share a single physical GPU.



11.	(Previously Presented) The method as in claim 10 further comprising identifying one or more required physical graphics processor units (GPUs) and virtual GPUs (vGPUs) to be implemented to perform the graphics driver validation tasks.  

12.	(Original) The method as in claim 11 wherein the vGPUs are to be implemented by the VMs.

13.	(Previously Presented) The method as in claim 12 further comprising delivering the graphics driver validation tasks to one of the test machines having the required pGPU capability and to the VM having the required vGPU capability.

14.	(Original) The method as in claim 9 wherein the virtual resource pool is to be continually or periodically updated to include data associated with new graphics hardware resources.

15-16.	(Canceled)
  
17.	(Currently Amended) A non-transitory machine-readable medium having program store thereon which, when executed by a machine, causes the machine to perform the operations of:
, by a resource manager, between a hardware pool comprising a plurality of test machines to perform cloud-based graphics driver validation operations and a virtual resource pool comprising data associated a plurality of different graphics hardware resources to cause one or more virtual machines (VMs) to be executed on one or more of the plurality of test machines using resources from the virtual resource pool, the plurality of graphics hardware resources comprising at least of different graphics memory types  different graphics memory sizes, and different graphics aperture sizes; and
dispatching graphics driver validation tasks to the VMs responsive to user input,
wherein the plurality of test machines comprising different generations of test computers with different stock keeping units (SKUs) and/or original equipment manufacturer (OEM) models, and
wherein the VMs running on the test machines support full GPU virtualization in which a native graphics driver to be validated is to run inside multiple VMs and share a single physical GPU.

18.	(Previously Presented) The non-transitory machine-readable medium as in claim 17 wherein the plurality of graphics hardware resources further comprises different monitor types, different display interface types, and/or different basic input output system (BIOS) types.

19.	(Previously Presented) The non-transitory machine-readable medium as in claim 18 wherein the operations further comprise identifying one or more required physical graphics processor units (GPUs) and virtual GPUs (vGPUs) to be implemented to perform the graphics driver validation tasks.  

20. - 24.  (Canceled)
 
25.	(Previously Presented) The apparatus as in claim 1 wherein the plurality of graphics hardware resources further comprises different monitor types, different interface types, and/or different basic input output system (BIOS) types.





B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 9, 17 ,  the prior art as taught by Somendra (US 20130132774 Al) in view of SLUPIK(US 20160119572 Al) and  of Chang(US 20170097841 A1) do not teach on render obvious the limitations recited in claims 1, 9, 17, when taken in the context of the claims as a whole the plurality of test machines comprising different generations of test computers with different stock keeping units (SKUs) and/or original equipment manufacturer (OEM) models; a virtual resource pool comprising data associated a plurality of different graphics hardware resources comprising at least of different graphics memory types, different graphics memory sizes, and different graphics aperture sizes; a resource manager to coordinate between the hardware pool and the virtual resource pool to cause one or more virtual machines (VMs) to be executed on one or more of the plurality of test machines using resources from the virtual resource pool; and a task dispatcher to dispatch graphics driver validation tasks to the VMs responsive to user input, wherein the VMs running on the test machines support full GPU virtualization in which a native graphics driver to be validated is to run inside multiple VMs and share a single physical GPU as recited in the independent claims 1, 9, 17 . Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 9, 17 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

 
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194